Citation Nr: 0815268	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  03-04 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Evaluation of diabetes mellitus (Agent Orange), currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The appellant served on active duty from April 1961 to June 
1965.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2001 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
PTSD and granted service connection for diabetes mellitus at 
the 20 percent disability level, subsequently increased to 40 
percent by a June 2002 rating decision.

In May 2006, the Board remanded the claims for further 
development, which is now complete.


FINDINGS OF FACT

1.  The appellant is not a combat veteran; and the current 
diagnoses for PTSD are not predicated upon a verified in- 
service stressor.

2.  The appellant's diabetes mellitus requires insulin, 
restricted diet, and regulation of activities, and is not 
manifested by episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalizations or twice a month visits 
to a diabetic care provider.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).

2.  The criteria for an evaluation greater than 40 percent 
for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.119 and 
Diagnostic Code 7913 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Notice must be provided "at the time" that 
VA receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini at 119 (2004).  This 
timing requirement applies equally to the initial-disability-
rating and effective-date elements of a service connection 
claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
May 2006 essentially complies with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.  Also, VA notified 
the appellant that he should submit evidence in his 
possession or alternatively provide VA with sufficient 
information to allow VA to obtain the evidence on his behalf.  
VA specifically advised the appellant to submit any private 
medical reports, including those of Dr. Nutter from Beaver 
Medical Center and any counselor at the Vet Center.  VA 
received no response from the appellant to this request.  
Additionally, VA notified the appellant of the disability 
rating and effective date elements.

The Board acknowledges that the May 2006 VCAA letter follows 
the initial rating decision of December 2001.  VCAA notice 
errors are presumed prejudicial unless VA shows that the 
error did not affect the essential fairness of the 
adjudication.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  In this case, the Board finds that there is no 
prejudice to the appellant in this timing error because the 
claims were subsequently readjudicated in January 2008 and VA 
sent the appellant a Supplemental Statement of the Case dated 
the same notifying him of the actions taken and evidence 
obtained or received.  As such, there was preadjudicatory 
notice.  The appellant was afforded due process of law and 
the essential fairness of the adjudication is intact.  The 
Board notes that the appellant has not been deprived of 
information needed to substantiate his claims and the very 
purpose of the VCAA notice has not been frustrated by the 
timing error here.  Also, the Board notes that, because the 
claims are denied as discussed in the following decision, the 
benefit sought could not be awarded even had there been no 
timing defect; as such, the appellant is not prejudiced by a 
decision in this case.  In the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records, VA treatment records, private medical records, and 
records associated with an award of Social Security 
disability have been associated with the claims folder.  
Additionally, the appellant was afforded VA examinations and 
the opportunity to appear for a hearing.  As indicated above, 
VA notified the appellant of evidence believed pertinent to 
the claim and requested that either he submit this evidence 
or provide VA with sufficient information to obtain the 
evidence on his behalf; however, VA received neither the 
requested evidence nor a response from the appellant.  We 
find that there is no indication that there is any additional 
relevant evidence to be obtained either by the VA or by the 
appellant, and there is no other specific evidence to advise 
him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
VA has done everything reasonably possible to assist the 
claimant.  Accordingly, appellate review may proceed without 
prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

The claim for an increased evaluation for diabetes mellitus 
is a downstream issue.  For such downstream issues, VA's 
General Counsel has held that a VCAA notice is not required 
where notice was afforded for the originating issue.  
VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (2004); see Grantham v. 
Brown, 114 F.3d 1156 (1997). The Board is bound by this 
General Counsel opinion.  38 U.S.C.A. § 7104 (West 2002).

I.  Service Connection

The appellant seeks service connection for PTSD.  He argues 
that his current diagnoses for PTSD are predicated on 
stressors incurred in service.  Service personnel records 
show that the appellant served in the Republic of Vietnam 
from October 1964 to May 1965 as a member of the Marine 
Medium Transport Helicopter (HMM) squadron 365.  During this 
time, he participated in Operation Shu-Fly, the landing of 
the 9th Marine Expeditionary Battalion, and the 
Counterinsurgency Operation Vietnam.  His military occupation 
specialty (MOS) was helicopter mechanic.  He was given the 
Armed Forces Expeditionary Medal.  No air service medals or 
awards indicative of combat service were given.  38 C.F.R. §§ 
3.2, 3.304(f); see also DD Form 214.  Military travel slips 
reflects that the appellant departed Vietnam for Okinawa in 
May 1965; these slips further reflect that he thereafter 
departed Okinawa and arrived in the U.S. in June 1965.

Service medical records show that the appellant was referred 
for psychiatric evaluation in April 1963 by his commanding 
officer because of continuous disciplinary problems since he 
had joined the squadron.  Passive-aggressive reaction was 
diagnosed, existing prior to service, which was manifested by 
frequent physical altercations, a long history of difficulty 
with authority figures, passive obstructionism, and 
malcontentedness.  External precipitating stresses were 
identified as routine duties and everyday frustrations of 
life.  While the examiner believed that the appellant would 
continue to present administrative difficulties, the 
appellant did not beet the Medical Board criteria for 
separation from service.  No psychiatric hospitalization or 
treatment was deemed necessary.  The appellant was discharged 
in June 1965 under honorable conditions.

Significant post service history includes a motorcycling 
accident soon after service discharge with resulting brain 
injury.  The appellant underwent 6 craniotomies for blood 
clots, and has been diagnosed with dementia and mood disorder 
secondary to brain injury.

In March 1991, as part of a claim for VA benefits, the 
appellant reported that he intentionally became a prisoner of 
war (POW) in order to complete his Cherokee Run assignment 
and sustained gunshot wounds to the lower buttocks and sides 
in August 1967, which he self-treated.  In April 1991, a VA 
doctor stated that the appellant appears to have PTSD.

VA treatment records dated December 2000 through 2003 reflect 
a history of substance abuse (drugs and alcohol) since 
childhood.  The appellant reported in December 2000 that he 
has been involved in burglary, theft, and murder for hire, 
and that he has been investigated for drug trafficking and 
manufacturing.  Group therapy notes show both homicidal and 
suicidal ideation.  In July 2001, the appellant reported 
increased nightmares and flashback.  The nature of these was 
not identified.  During therapy in April 2003, he reported 
"cutting throats in Vietnam" and experiencing guilt; the 
assessment was dementia/mood disorder secondary to brain 
injury and PTSD.  A VA hospital discharge summary dated March 
2003 reflects that the appellant was admitted for worsening 
depression with suicidal ideation.  The Axis I diagnoses were 
mood disorder, dementia, and rule out PTSD.

In January 2003, the appellant reported that he was a door 
gunner and crew chief and flew many med-evac operations 
transporting dead and wounded, whom he did not know 
personally.  He said there was not one particular event that 
caused his PTSD.  The appellant did not claim combat service.

During recent VA psychiatric examination in February 2007, 
the appellant's reported stressors included participating in 
the "Phoenix Program," medivac flights, search and destroy 
missions, and gunner duty on a Huey helicopter.  At this 
time, he reported that his most traumatic in-service event 
involved flying in a Huey helicopter hit by enemy semi-
automatic ground fire; he stated that, after the helicopter 
was shot down killing the pilot and injuring the co-pilot, he 
carried the co-pilot for 3 days until they were able to cross 
back into the DMZ (demilitarized zone).  He stated that he 
was not personally injured and navigated on foot by compass, 
without food or radio.  The appellant further reported that 
he killed about 200 or more persons during an attack on his 
base in DaNang, which was about 4 or 5 months after he 
arrived in Vietnam while he was attached to the 365th 
squadron.    The appellant alleged that he served 4 1/2 years 
in Vietnam, 3 tours; he related that he was legally 
discharged after his 1st tour but given the choice of court-
martial for alcohol related infractions and absences without 
leave (AWOLs) or joining the secret CIA "Phoenix Program."  
The appellant alleged that, after joining the Phoenix 
Program, he became POW while on a covert mission to free or 
kill high level intelligence personnel who had been captured 
in DaNang.  He reportedly escaped his cage by "biting 
through the wire" and then recovered weapons he had 
stockpiled, released 10-12 POWs, armed the POWs, and killed 
about a dozen captors.  This event occurred near Hue and he 
states that all POWs were able to get back to U.S. forces.  
The examiner diagnosed PTSD based on his reported traumatic 
stresses from his 1st tour in Vietnam and "during the 
remainder of his time in VN [Vietnam] with the Phoenix 
Program."

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans); see also Cohen v Brown, 10 
Vet. App. 128 (1997).

In this case, the service personnel records shows that the 
appellant served in the Republic of Vietnam from October 1964 
to May 1965, travel slips show that the appellant embarked on 
a flight from Vietnam in May 1965 and subsequently 
disembarked from a military flight in the U.S. in June 1965.   
His military occupation specialty (MOS) was helicopter 
mechanic and he received the Armed Forces Expeditionary 
Medal.  No air service medals or awards indicative of combat 
service were given.  38 C.F.R. §§ 3.2, 3.304(f); see also DD 
Form 214.  The appellant does not assert combat service 
during his 1964-1965 tour of Vietnam, nor does the record 
show combat service.  The appellant asserts that he had 
stayed in Vietnam after his discharge in June 1965 and served 
in covert missions with the Phoenix Operation and Cherokee 
Run.  However, the Board finds that there is no reliable 
corroborative evidence to support his participation in combat 
or covert mission in service or post service.  Moreover, VA 
compensation is payable for disability incurred due to injury 
or disease incurred during active duty in the U.S. Armed 
forces.  The CIA is not included in the U.S. Armed Forces.  
38 C.F.R. § 3.1(a).  Based upon the veteran's statements 
troughout the record, we find him to be an unreliable 
historian and any assertion of combat is not credible.  
Accordingly, the Board finds that the appellant is not a 
combat veteran.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

After careful consideration of the evidence in this case, the 
Board concludes that service connection for PTSD is not 
warranted.  The appellant has not submitted sufficient 
evidence to allow for verification of his claimed stressors.  
The appellant has reported numerous stressors as indicated 
above, some during active duty and other during his alleged 
covert duty following service discharge.  However, there is 
no credible supporting evidence for any of these stressors.  
A noncombat veteran's testimony alone does not qualify as 
credible supporting evidence of occurrence of an in-service 
stressor as required by 38 C.F.R. § 3.304(f).  Corroboration 
of every detail, including the veteran's personal 
participation is not required; however, the veteran must 
offer independent evidence of a stressful event that is 
sufficient to imply his or her personal exposure.  Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  See also Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  Therefore, absent 
independent corroboration of the claimed stressors, and 
having carefully considered all procurable and assembled 
data, the Board concludes that the criteria for service 
connection for PTSD are not met.  The Board notes that 
anecdotal incidents are generally not researchable, such as 
seeing dead and wounded during helicopter flights as alleged 
by the appellant in his January 2003 statement of stressors.

Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).



II.  Evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007) (staged ratings are 
appropriate when the factual findings show distinct period 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  A disability may require 
re-evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history. 38 C.F.R. § 4.1.  We 
conclude that the disability has not materially changed and a 
uniform evaluation is warranted.

Here, the RO awarded service connection for diabetes mellitus 
at the 20 percent disability level in December 2001.  
Thereafter, in June 2002, the RO assigned a 40 percent 
disability.

Diabetes is rated under 38 C.F.R. § 4.120, Diagnostic Code 
7913, which provides a 40 percent rating when insulin, a 
restricted diet, and regulation of activities are required.  
A 60 percent rating is assigned when insulin, a restricted 
diet and regulation of activities are required, along with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  Compensable 
complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
evaluation. 38 C.F.R. § 4.119.  Noncompensable complications 
are considered part of the diabetic process under Code 7913.  
See Note 1 to Code 7913.

The appellant seeks an initial evaluation greater than the 
currently assigned 40 percent evaluation for the service- 
connected diabetes mellitus.  The preponderance of the 
evidence is against the assignment of a disability rating in 
excess of 40 percent for diabetes mellitus because the 
evidence does not show that the appellant has ketoacidosis or 
hypoglycemic reactions that require hospitalizations or twice 
monthly visits to his diabetic care provider.

Pertinent records show that the appellant was diagnosed with 
diabetes mellitus in December 2000 and started on insulin.  
There are no records of hospitalization for ketoacidosis or 
hypoglycemic reactions, and no records showing twice monthly 
visits to a diabetic care provider.  

In December 2006, a VA examination was conducted.  This 
report reflects that the appellant was hospitalized in June 
2006 for suicidal ideation after he stopped taking his 
insulin.  The examiner noted that the appellant was last seen 
by his primary care provider in November 2006 and that he did 
not always follow his required restricted diet.  The examiner 
noted that the appellant has severe physical restrictions due 
to a motorcycle accident.  There was loss of strength "but 
it does not appear to be due to diabetes."  No vision, 
vascular, renal, or neurological problems attributable to 
diabetes mellitus were found.

Accordingly, as the schedular criteria are not met, a 
disability rating in excess of 40 percent for diabetes 
mellitus is not warranted.  The Board finds that a uniform 
disability rating is warranted for the entire appeal period 
as there is identifiable change in the condition to warrant 
staged ratings.  See Fenderson, supra.

The Board acknowledges that the appellant is competent to 
report worsening symptoms.  However, the appellant is not a 
medical professional and his opinion is not competent in 
regard to matters requiring medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Rather, the more 
probative evidence consists of that prepared by neutral 
skilled professionals, and such evidence does not show that 
the appellant meets the criteria for an increased evaluation.


ORDER

Service connection for PTSD is denied.

An evaluation of diabetes mellitus greater than 40 percent is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


